Citation Nr: 9903922	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected calluses of the right foot, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for bilateral pes 
planus and "osseous deformities" of the right foot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1978.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the RO.  

In February 1995, the Board remanded the case for additional 
development.  

(The issue of service connection for bilateral pes planus is 
addressed in the Remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected disability manifested by 
calluses of the right foot is shown to more nearly 
approximate that of moderately severe degree.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected calluses of the right foot have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5279, 5284, 4.118 including 
Diagnostic Code 7804 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The service medical records show that the veteran was treated 
for calluses of the right foot beginning in February 1976.  

In a July 1978 rating decision, the RO granted service 
connection for calluses of the right foot.  At the time, the 
calluses were asymptomatic, and the RO assigned a 
noncompensable evaluation.

In February 1991, the veteran filed this claim for an 
increased rating.  He alleged that the calluses on his right 
foot continued to impair his working and walking.  

In May 1991, a VA examination was conducted.  The veteran 
complained that his calluses were so severe that he could not 
work.  He alleged that he could not stand on his feet for any 
length of time without having severe pain.  He stated that 
this had caused him loss of employment.  The examination 
revealed callus formation on the plantar surface at the base 
of the right great toe.  The callus was approximately one 
centimeter in diameter and was felt to be superficial.  There 
was also callus tissue below the first metatarso-phalangeal 
joint which resembled a plantar wart.  The lesion was one 
centimeter in diameter and somewhat deeper than the other 
callus.  There was a third callus just below the third 
metatarso-phalangeal joint which also resembled a plantar 
wart.  Again the lesion was approximately one centimeter in 
diameter and deeper than the other two calluses.  There were 
no signs of infection or fasciitis of the toes.  There was no 
impairment of posture, function or gait.  

In July 1991, the veteran was seen at the VA podiatry clinic.  
He was given topical medication for his calluses.  

In an October 1991 report from J.K. Durham, D.P.M., it was 
noted that the veteran had exquisitely painful skin lesions 
on the bottom of his right foot.  The veteran complained that 
he had difficulty standing and walking without having severe 
pain.  Dr. Durham noted that the veteran had intractable 
plantar keratosis localized below the first and third 
metatarsal heads of the right foot.  There was another lesion 
localized on the plantar aspect of the right hallux in the 
area of the interphalangeal joint.  It was reported that 
there was a "mild hallux abducto valgus with bunion 
deformity present."  X-ray studies showed that the veteran 
had a decrease in the calcaneal inclination angle as well as 
mild plantar calcaneal exostosis forming.  The tibial 
sesamoid was displaced into the mid section of the head of 
the first metatarsal.  Also, the third metatarsal was 
elongated and possibly plantar flexed.  Dr. Durham stated 
that it was his impression that the painful skin lesions were 
secondary to osseous deformities and were probably unrelated 
to the veteran's service.  Dr. Durham noted that extended 
standing and walking would aggravate these conditions, but 
that it was unlikely they would have caused them.  

In October 1991, a hearing was held before a hearing officer 
at the RO.  The veteran testified that he had swelling, 
muscle spasms and cramps in the right foot.  He stated that 
he experienced a sharp pain and cramping in the great toe.  
He noted that the only treatment he had received was trimming 
of the calluses.  He complained of difficulty walking in 
dress shoes but stated that he could walk three blocks in 
tennis shoes.  

In November 1992, another VA examination was conducted.  The 
veteran complained that he had been unable to work full time 
since 1987 due to severe right foot pain with weight bearing 
of any sort.  He worked short-term jobs of a few days' 
duration.  The examination revealed large plantar 
hyperkeratoses of the first and fourth metatarsal heads and a 
smaller one on the plantar great toe crease.  There was 
severe pronation with pes planus, bilaterally.  Function was 
limited by severe pain on weight bearing on the right 
forefoot.  His gait was guarded with intensely painful gait 
on the right foot.  X-ray studies showed a borderline tiny 
plantar calcaneal spur.  The diagnoses were those of acquired 
pronation pes planus, bilaterally, since 1974; intractable 
plantar keratoses of the right forefoot secondary to uneven 
osseous weight bearing in 1974; severe and constant right 
forefoot pain with weight bearing associated with the 
keratoses; and insulin dependent diabetes mellitus since 
1988.  

The veteran was seen in the VA podiatry clinic in November 
1992.  It was noted that the topical creams and arch supports 
had not helped the pain, which was reportedly severe.  

Medical evidence received from the Phoebe Putney Memorial 
Hospital involved treatment of the veteran's diabetes and was 
unrelated to the issues on appeal.

A VA medical examination was conducted in October 1997.  It 
was reported that the veteran had no severe problems with his 
right foot.  There was no stiffness, swelling, heat or 
redness.  The foot was primarily normal except for calluses 
and pes planus.  The examiner noted that the pes planus was 
congenital from birth.  Ranges of motion were all normal, 
with negligible evidence of pain.  There was no edema or 
instability.  Tenderness was elicited when pressing over the 
calluses.  On weight bearing, the calluses were painful.  The 
veteran reported that it was very difficult to work.  There 
was no change in the Achilles tendon area and no 
misalignment; there was no hallux valgus.  The examiner 
stated that the foot was practically normal except that the 
calluses were very painful.  The diagnosis was that of pes 
planus with calluses of the right foot.  

In a December 1997 addendum to the October 1997 VA 
examination report, the examiner stated that there was no 
pathology except for the callus formation on the right foot 
and bilateral pes planus.  In June 1998, the examiner added a 
second addendum in which he noted that the veteran's pes 
planus was in moderate degree.  He stated that the pes planus 
was a congenital deformity.  He opined: "It would be 
speculative to say or assume this condition was aggravated in 
any way during military service and was not the result of 
injury."  The examiner stated that the calluses were 
symptomatic but not related to the congenital pes planus.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected calluses of 
the right foot is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's calluses of the 
right foot.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected calluses of the right foot 
are rated as 10 percent disabling under 38 C.F.R. § 4.118 
including Diagnostic Code 7804.  That code provides a 
10 percent rating for superficial scars which are tender and 
painful on objective demonstration.  

The RO also considered the provisions of 38 C.F.R. § 4.71a 
including Diagnostic Codes 5279 and 5284.  Diagnostic Code 
5279 provides a 10 percent rating for anterior metatarsalgia 
(Morton's disease), unilaterally or bilaterally.  

Diagnostic Code 5284 provides for the assignment of a 10 
percent rating for moderate foot injury.  A 20 percent rating 
requires moderately severe foot injury, and a 30 percent 
requires severe foot injury.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As indicated, the veteran is receiving the maximum available 
schedular rating pursuant to Diagnostic Codes 5279 and 7804.  
However, the Board is of the opinion that the evidence 
demonstrates clinical manifestations which support the 
assignment of a 20 percent rating for the veteran's service-
connected calluses of the right foot under Diagnostic Code 
5284.  

The medical evidence indicates that the veteran cannot stand 
or walk for very long because of the painful calluses.  Pain 
on palpation was objectively demonstrated at the VA 
examinations.  The pain was described as severe and constant 
with weight bearing by the November 1992 VA examiner.  The 
October 1997 VA examiner noted that, on weight bearing, the 
calluses were very painful.  Thus, the Board finds that the 
veteran's service-connected calluses of the right foot are 
likely productive of more than moderate foot disablement.  

It is significant that October 1997 VA examiner specifically 
found that there were "no severe problems with [the right] 
foot."  A finding of severe foot problems is not supported 
by other medical evidence of record.  Thus, the Board finds 
that the service-connected disability picture more nearly 
approximating the criteria for the assignment of a 20 percent 
rating-moderately severe foot disability-and is, therefore, 
against a 30 percent evaluation.  38 C.F.R. § 4.7.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.



ORDER

An increased rating of 20 percent for the service-connected 
calluses of the right foot is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



REMAND

The medical evidence concerning the veteran's bilateral pes 
planus is contradictory.  The November 1992 VA examiner 
determined that the veteran's pronation pes planus was 
acquired in 1974.  However, the October 1997 VA examiner 
found that the veteran's pes planus was "congenital from 
birth."  The Board notes that the veteran's service entrance 
examination also reported that the veteran had pes planus.  
The Board finds, based on its review of the medical evidence, 
that the veteran should be afforded another VA examination to 
determine whether the pre-existing pes planus was aggravated 
by his military service.  

In addition, the Board notes that Dr. Durham found that the 
veteran had "osseous deformities" of the right foot.  The 
October 1997 VA examiner, however, found that there was "no 
pathology" of the right foot except for the callus formation 
and pes planus.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at 
any time-before, during or since 
service-for pes planus.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination by a podiatrist who 
has not previously treated or examined 
the veteran to determine the current 
extent and likely etiology of the claimed 
pes planus.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case and 
examination of the veteran, the examiner 
should provide an opinion as to the 
medical probability that the veteran's 
preexisting bilateral pes planus 
increased in severity beyond the natural 
progress during the veteran's service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the review the veteran's 
claims.  If any benefit remains denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


